Citation Nr: 0835781	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from August 1945 to October 
1947.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision that, 
in pertinent part, denied service connection for a low back 
disability.  The veteran timely appealed.

In June 2006, the veteran and his daughter testified during a 
video conference hearing before the undersigned. In September 
2006, the Board reopened the previously denied claim on the 
basis of new and material evidence, but then denied the 
veteran's claim for service connection for a low back 
disability.

The veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2008 Joint Motion for Remand, the parties moved to 
vacate that portion of the Board decision, denying service 
connection for a low back disability on the merits; and to 
remand the case to the Board.  The Court granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Service treatment records (STRs) reflect treatment for a 
painful low back in August 1946, which was aggravated by 
motion and weather changes.  The veteran reported at the time 
that he was well until November 1945 when, while playing 
basketball in boot camp, another player ran into him.  He did 
not seek medical aid.  He was next troubled while aboard the 
USS Currictuck (Av-7) in March 1946.  The veteran reportedly 
had been cleaning a 20-millimeter gun, and while attempting 
to pick up the gun from the deck, he felt a sharp pain in his 
lumbar region.  He reported to sick bay and received heat 
lamp treatments, 30 minutes every day for two weeks.  He 
reported having several episodes of back pain while lifting.  
For three days prior to this admission, the veteran was 
troubled by back pain-aggravated by sitting, attempting to 
rise, and extension of the truck.  Examination revealed no 
abnormalities.  X-rays failed to show any pathology, but were 
considered inadequate.  The diagnosis was undetermined 
(arthritis), and the veteran was transferred for further 
treatment and disposition.  

Records show that on further physical examination in August 
1946, the veteran lacked 8-to-10 inches of reaching the floor 
when bending over; and had slight tenderness over the spine 
at L3-L4.  Later that same month, the diagnosis was changed 
to no disease (medical observation).  The veteran's 
separation examination in October 1947 reflects a normal 
spine.
   
On VA examination in April 1954, it was noted that the 
veteran was injured in a motor vehicle accident in August 
1953, resulting in a severely broken left leg among other 
injuries.  It was reported that the left leg was shorter than 
the right leg.  On examination of the spine, the veteran had 
full range of motion, no tenderness and no muscle spasm.

The report of a January 2004 VA examination reflects a 
diagnosis of chronic low back strain secondary to short left 
leg with early degenerative disc disease, and an opinion that 
"it is as least likely as not that the back pain disorder is 
not related to the injury while on active duty."  The 
examiner had also noted that the auto accident injury 
(shortening of the left leg) was enough to cause 
deterioration of the lumbar spine and progression of his back 
condition; and that the auto accident injury aggravated his 
back condition and caused it to flare up sooner than would be 
expected due to the natural aging process of the lumbar 
spine.

In the Joint Motion, the parties essentially agreed that the 
January 2004 VA examination report is unclear and requires 
further clarification.  Specifically, a medical opinion is 
needed to determine whether the veteran has a current low 
back disability and/or  residuals of the in-service low back 
injuries, that are related to his active service-
notwithstanding the motor vehicle accident in August 1953.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its clinical 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service incidents of back pain in 
1946.  

The examiner should provide a rationale 
for the opinions. The examiner should 
reconcile any opinion with the veteran's 
service treatment records and the April 
1954 and January 2004 VA examination 
reports.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


